Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
	The specification is objected to.  Many of the compounds recited in paragraph 0041 of Applicants specification are missing double bonds.  This can be seen in paragraph 0041 of Applicants pre-grant publication US 2021/0126201.  Applicants are advised to replace all of the structures which are missing carbon-carbon double bonds with legible compounds.  Additionally, there is illegible text present in paragraphs 0062 and 0067 of Applicants specification.

Claim Objections
	Claims 5 and 7 are objected to.  It appears that the last structure in each of claims 5 and 7 are missing the point of attachment.  For purposes of further examination, the point of attachment will be interpreted as the center carbon atom of the triazine ring.  Applicants should include the # symbol to identify this bonding position.
Claim 8 is objected to.  The quality of both the chemical structures and chemical names of the compounds recited in claim 8 is of poor quality that many of these structures do no show all of the carbon-carbon double bonds.  This can be seen in claim 8 of Applicants pre-grant publication.  Applicants should replace the compounds which are missing bonds with legible structures.  Additionally, claim 8 is objected to because it appears that claim 8 is missing a period at the end of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0001479, cited on Applicants information disclosure statement, filed on 9/2/20).
Claims 1-4: Lee et al. teaches compounds and organic light-emitting devices comprising the same.  Included in the explicitly taught list of compounds of Lee et al. are compounds 21, 37, 52, and 53.  Each of these compounds anticipate formula (I) of claim 1.  In compound 37 as one example, variable –L- is equal to a C20 aryl group (naphthylene-naphthylene) and variable A represents a nitrogen-containing heteroaromatic ring substituent (pyridyl).  Variable L in compound 37 also anticipates claims 3 and 4 which allow for one or more of the groups recited therein.  As such, the two naphthylene linkers in compound 37 anticipates claims 3 and 4. 
Claims 10, 15, and 17: The rejection of claim 1 above is wholly incorporated into the rejection of each of claims 10 and 17.  Lee et al. teaches that a flat panel display apparatus/device includes the organic light-emitting devices taught therein, which are comprised of an emission layer.  The organic light-emitting devices taught by Lee et al., include compounds 21, 37, 52, and 53 as employed as host materials.  Further, the light-emitting devices taught therein are comprised of an anode, a hole injection layer, a hole transport layer, an emission layer comprising a host and a dopant, an electron transport layer, an electron injection layer, and a cathode.  Example 8 in Table 1 is drawn to such a device where the host material is compound 53, thereby anticipating claims 10, 15, and 17.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2013/0306958).
Ito et al. teaches oxygen-containing fused ring derivatives and organic electroluminescent devices comprising the same.  Included in the compounds which adhere to those taught by Ito et al. are the compounds taught on the bottom of page 113 through 126.  Many of these compounds adhere to formula (I) of claim 1.  Included in these compounds are the following compounds

    PNG
    media_image1.png
    211
    590
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    99
    210
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    101
    271
    media_image3.png
    Greyscale
  which are all taught on page 122.  All of these compounds anticipate formula (I) of claim 1 with variable L equal to either (a) a single bond, (b) a p-phenylene group (C6 aryl), or (c) a naphthylene group (C10 aryl) and variable A equal to a nitrogen-containing heteroaromatic ring substituent.  Additionally, variable L in all of these compounds (with the exception of the first compound shown above) anticipate claim 2 with L being equal to either a C6 aryl or a C10 aryl group.  Additionally, the last 5 compounds shown above include a linker which anticipates each of claims 3 and 4.  Variable A in all of the compounds above is equal to phenanthrolinyl, which anticipates the 
    PNG
    media_image4.png
    70
    126
    media_image4.png
    Greyscale
group as recited in claim 5 with variable R equal to hydrogen.  Claim 6 serves to further limit an optional embodiment since claim 5 does not require there to be any A groups which have an Ar moiety.  As such, Ito et al. may properly be relied upon to reject claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0001479) as applied to claim 10.
Claims 12-14: Lee et al. teaches that the dopants which may be employed in the emission layer of the organic electroluminescent devices include red, green, and blue dopants.  The selection of any suitable dopant from the explicitly taught red, green, and blue dopants of Lee et al. would have been obvious to one having ordinary skill in the art.  Further, a triplet energy level of less than 2.2 eV corresponds to a wavelength of less than 564 nm; a triplet energy level of less than 2.5 eV corresponds to a wavelength of less than 496 nm; and a triplet energy level of less than 2.7 eV corresponds to a wavelength of less than 459 nm.  These wavelength values correspond to red, green, and blue emission, respectively, thereby satisfying claims 12-14.

Allowable Subject Matter
Claims 7-9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ito et al. does not teach or suggest compounds which satisfy the A groups according to claim 7 or the specific compounds as recited in claims 8 and 9.  Additionally, the compounds taught by Ito et al. are not employed as a host material in an emission layer of an organic electroluminescent device and as such, Ito et al. cannot be relied upon to reject any of claims 11-17.  Lee et al. does not teach or suggest compounds which satisfy the A groups as recited in claims 5-7 or the specific compounds recited in claims 8 and 9.  Additionally, Lee et al. is silent regarding the singlet and triplet energy level difference requirements of claim 11 or that the compounds taught therein may be employed in any of the layers recited in claim 16.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766